Citation Nr: 1818697	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a horizontal fracture to tooth #9 for the purposes of obtaining VA compensation (dental disorder).

5.  Entitlement to service connection for astigmatism in the right eye (also claimed a myopia and right eye disorder). 


REPRESENTATION

Appellant represented by:	Jerrold A. Sulcove, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1992 to July 1992 and from April 1993 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the RO in Roanoke, Virginia, which in pertinent part, denied service connection for a lumbar spine disorder, a right shoulder disorder, a bilateral foot disorder, a dental disorder, and astigmatism.

In January 2018, the Veteran testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  

Since issuance of the Statement of the Case (SOC) in April 2014, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in June 2014); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C. § 7105(e) (2012).  As such, the Board may consider this evidence in the first instance.

The issue of entitlement to service connection for a dental disorder for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated; therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with a lumbar sprain.

2.	The Veteran experienced and sought treatment for back pain in service.

3.	The currently diagnosed lumbar spine disorder is etiologically related to the back pain treated during service.

4.	The Veteran is currently diagnosed with right shoulder muscle strain.

5.	The Veteran experienced and sought treatment for right shoulder pain in service.

6.	The currently diagnosed right shoulder muscle strain is etiologically related to the right shoulder pain treated during service.

7.	The Veteran does not have a current diagnosis for the claimed bilateral foot disorder.

8.	The Veteran does not have a current dental disorder for VA compensation purposes.

9.	The Veteran is currently diagnosed with astigmatism in the right eye.

10.	The Veteran did not sustain a superimposed disease or injury to the right eye that caused additional disability during service.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar sprain have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. 	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right shoulder muscle strain have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.	The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.	The criteria for service connection for a compensable dental disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2017).

5.	The criteria for service connection for astigmatism in the right eye have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for a lumbar spine disorder and a right shoulder disorder, no further discussion of VA's duties to notify and assist is necessary as to those issues.

With respect to the issue of service connection for a bilateral foot disorder, a dental disorder, and astigmatism, the RO provided notice to the Veteran in April 2010, prior to the October 2011 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

During the January 2018 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issue of service connection for a bilateral foot disorder, a dental disorder, and astigmatism.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the January 2018 Board hearing, the undersigned VLJ specifically advised the Veteran and representative that the evidence of record does not reflect a current diagnosis for a bilateral foot disorder.   Further, the VLJ directed specific questions to the Veteran regarding the issues on appeal in order to solicit evidence that would help develop the claims, and the record was held open for an additional 30 days to allow the Veteran the opportunity to provide supplemental medical evidence; thus, the Board concludes that VA has satisfied its duty to notify the Veteran. 

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, private medical opinions, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided VA examinations in October 2010, the reports for which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2010 VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination for a claimed bilateral foot condition.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, because there is sufficient competent medical evidence to decide the issue of service connection for a bilateral foot disorder (to show no current disability), there is no duty to provide a VA medical examination.  See 38 U.S.C. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  For these reasons, the Board finds that a remand for a VA examination and medical opinion is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran is currently diagnosed with a lumbar sprain, right shoulder arthralgia, and astigmatism, none of which are listed as "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Lumbar Spine Disorder

The Veteran asserts that a current lumbar spine disorder is the result of military service.  During the January 2018 Board hearing, the Veteran testified that he injured his back in service when he fell out of a top bunk bed and again during an obstacle course training.  The Veteran testified to experiencing back pain following these injuries that persisted throughout service and since service separation.

Initially, the Board finds that the Veteran has a current diagnosis of lumbar spine sprain.  An October 2002 private treatment record reflects a diagnosis for a lumbar sprain.  In an April 2016 private medical opinion, the private examiner similarly notes the Veteran is currently diagnosed with a lumbar sprain.

Next, the Board finds that the evidence demonstrates that the Veteran experienced and sought treatment for back pain during service.  An April 1992 service treatment record shows the Veteran complained of right shoulder pain and lower back pain after crawling through an obstacle course.  A December 1995 service treatment record reflects the Veteran again complained of right shoulder pain and lower back pain.  The Veteran reported sustaining a back sprain a year ago but injured it again during training; the service examiner's assessment was a lower back strain.  Finally, a March 1996 service separation examination report shows the service examiner noted the Veteran's history of recurrent lower back pain, and the Veteran endorsed the same on a corresponding March 1996 Report of Medical History.

The Veteran underwent a VA examination in October 2010, the VA examination report for which shows X-rays of the lumbar spine were negative.  Based on the negative X-rays, the VA examiner did not render a diagnosis for a lumbar spine disorder.  Nonetheless, the October 2010 VA examiner opined that the Veteran's current lumbar spine condition is at least as likely as not caused by or the result of the low back pain reported during active service.  Although the October 2010 VA examination report does not reflect a diagnosis for a lumbar spine disorder, the April 2016 private medical opinion discussed above does show the Veteran is currently diagnosed with a lumbar sprain.  See Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319 (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky, 26 Vet. App. 289 (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Additionally, in an April 2016 private medical opinion, Dr. G.U. opined that the Veteran's current lumbar sprain is at least as likely as not related to the multiple instances of back pain reported during military service given the continuous complaints of back pain during service and documented in post-service medical records since service separation.  Further, Dr. G.U. reviewed the October 2010 VA examination report and disagreed with the lack of diagnosed lumbar spine disorder based solely on negative X-ray imaging studies as X-rays do not capture muscle strains and muscle damage.

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Right Shoulder Disorder

The Veteran asserts that a current right shoulder disorder is related to the right shoulder injury sustained and the right shoulder pain experienced during service.  During the January 2018 Board hearing, the Veteran testified to injuring the right shoulder when he fell out of the top bunk bed while sleeping and that he sought treatment several times for right shoulder problems during service.

At the outset, the Board finds that the Veteran is currently diagnosed with a right shoulder disability.  A November 2009 VA treatment record reflects arthralgia in the right shoulder.  The April 2016 private medical opinion from Dr. G.U. shows a current diagnosis for muscle strain of the right shoulder.

The Board next finds that the Veteran sustained a right shoulder injury during service and sought treatment for right shoulder pain on several occasions.  An April 1992 service treatment record reflects the Veteran complained of right shoulder pain from falling directly onto it.  Service treatment records from November 1994 and December 1995 similarly show complaints of right shoulder pain; the March 1996 service separation examination report reveals the right shoulder supraspinatus exhibited tenderness to palpation, and the Veteran endorsed a history of bilateral shoulder pain and intermittent swelling on the corresponding March 1996 Report of Medical History.

The Veteran underwent a VA examination in October 2010, the VA examination report for which shows X-rays of the right shoulder were negative.  Similar to above, based on the negative X-rays, the VA examiner did not render a diagnosis for a right shoulder disorder.  Notwithstanding the lack of a right shoulder diagnosis, the October 2010 VA examiner opined that the Veteran's current right shoulder condition is at least as likely as not caused by or the result of the right shoulder injury and shoulder pain documented during active service.  Despite the lack of a right shoulder diagnosis in the October 2010 VA examination report, the record reflects a November 2009 VA treatment record notation of arthralgia in the right shoulder.  See Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

The April 2016 private medical opinion contains Dr. G.U.'s opinion that the Veteran's current right shoulder disorder is at least as likely as not the result of the right shoulder injury sustained during active service.  The rationale included that service treatment records and post-service treatment records reflect ongoing pain and problems with the right shoulder.  Dr. G.U. also reviewed the October 2010 VA examination report and the lack of a right shoulder diagnosis rendered therein and noted that X-rays of the right shoulder would not capture any soft tissue, muscle, ligament, and/or tendon strains or damage.  As such, Dr. G.U. disagreed with the October 2010 VA examiner's lack of right shoulder diagnosis based solely on negative right shoulder X-rays.

As there are no competent medical opinions to the contrary, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a right shoulder muscle strain have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


Service Connection for a Bilateral Foot Disorder

The Veteran generally contends that a bilateral foot disorder is the result of military service.  Specifically, during the January 2018 Board hearing, the Veteran testified to experiencing bilateral foot pain starting in basic training.  The Veteran further testified that the bilateral foot disorder currently manifests in foot pain that is occasionally treated with prescription pain medication.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a diagnosed bilateral foot disability.  A July 1993 service treatment record shows the Veteran complained of a ruptured blister on the right foot, which was treated and resolved in service.  Subsequent service treatment records do not contain any reports of injury or further complaints or diagnosis for a foot disorder.  Additionally, the March 1996 service separation examination report reflects the Veteran's feet were found to be clinically normal, and the Veteran denied a history of foot trouble on the corresponding March 1996 Report of Medical History.  Post-service VA treatment records similarly do not reflect complaints, diagnosis, or treatment for a bilateral foot disorder.  

As discussed above, with any claim for service connection, it is necessary for a current disability to be present.  See Moore, 21 Vet. App. at 215; Brammer at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral foot disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Dental Disorder for Compensation Purposes

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(b)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2017).  38 C.F.R. § 3.381(a).

The Veteran seeks service connection for a dental disorder, claimed as trauma sustained to an upper tooth during service.  During the January 2018 Board hearing, the Veteran testified that he was hit in the face with a riot shield and it loosened and chipped an upper tooth.  The Veteran testified the chipped tooth eventually developed into a cavity, degenerated over the years, resulted in abscess infections, and was eventually removed.  The Veteran also testified that the impacted tooth has affected the surrounding gums and the tissue in the jawbone.

After reviewing all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran has a dental disorder subject to VA compensation.  An August 1994 service treatment record reflects the Veteran presented with complaints of tooth sensitivity after it got knocked five days ago.  Examination of the Veteran revealed that tooth number nine was chipped and the dentin was exposed.  A temporary composite was placed and the Veteran was instructed to return to the clinic to get a permanent composite placed.

Service treatment records do not reflect any further complaints of dental trauma while on active duty.  Additionally, service treatment records, including the August 1994 service treatment record, do not show bone loss of the maxilla or mandible or a disease.  A July 2012 post-service private treatment record shows the Veteran complained of a left lower jaw abscess (not in the upper jaw where tooth number nine is located), which was noted upon examination and the Veteran was diagnosed with an abscess of oral soft tissues.  An August 2012 private treatment record reflects the Veteran complained of a toothache in the left upper jaw for the last two to three days; the private examiner assessed dental carries and advised the Veteran to follow up with a dentist.  

In December 2017, VA received a private medical letter from Dr. W.H., who stated that the Veteran initially presented in October 2009 for an initial dental examination.  Dr. W.H. stated that tooth number nine was found to have a horizontal fracture radiographically with significant internal and/or external resorption occurring.  Dr. W.H. conveyed that these findings indicate that significant trauma had occurred to the tooth and that the only possible treatment for the tooth would be extraction and replacement by some form of prosthesis; however, Dr. W.H.'s December 2017 letter does not reflect loss of tooth number nine due to the loss of substance of the body of the maxilla or mandible, and Dr. W.H. specifically indicated that tooth number nine could be replaced by some form of prosthesis.

As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, or due to disease other than periodontal disease or caries, the evidence does not show a dental disorder subject to compensation under the laws and regulations administered by VA.  Additionally, the Board notes that the medical evidence of record does not convey any other dental disability for which the Veteran may be entitled to service connection for compensation purposes.  See 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017).  Accordingly, the Veteran has not presented a service connection claim for which compensation may be granted.  See Brammer, 3 Vet. App. at 225.  

The weight of the evidence demonstrates that the Veteran did not suffer tooth loss in service resulting from the loss of substance of the body of the maxilla or mandible caused by in-service dental trauma or disease, other than periodontal disease.  Further, the Veteran has not been diagnosed with any other dental disability which may be subject to service connection for compensation purposes.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, such issue has been referred to the RO for appropriate action as discussed in the Introduction section above.

Service Connection for Astigmatism in the Right Eye

The Veteran asserts that service connection for astigmatism in the right eye is warranted as the result of an eye injury sustained during active service.  See March 2010 claim.  During the January 2018 Board hearing, the Veteran testified that he began experiencing eye trouble during basic training when he sustained an eye injury.  The Veteran testified that he sought treatment at the time of the injury, had worn an eye patch for a few weeks, and received a prescription for military glasses.  The Veteran testified that currently, his vision is extremely blurry and has worsened over the years.

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2017).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence shows that the Veteran was diagnosed with slight myopia during service, but did not sustain a superimposed injury to the eyes that caused additional disability.  A May 1993 service treatment record shows the Veteran complained of having blurry vision when reading small print.  The May 1993 service examiner diagnosed slight myopia and assessed slight refractive error in the right eye to be -0.50 and -0.25 in the left eye, although the Veteran's uncorrected distance vision was still 20/20 in both eyes; the Veteran was provided with an eyeglass prescription accordingly.

Service treatment records from June 1994 show the Veteran was referred to the emergency room for a possible corneal abrasion.  The Veteran reported excessive tearing and blurry vision in the left eye.  Uncorrected distance vision was measured to be 20/20 in both eyes.  The June 1994 service examiner found no staining in either eye and diagnosed the Veteran with allergic conjunctivitis in both eyes.  Another June 1994 service treatment record reflects the Veteran was seen for a follow up appointment following the emergency room visit.  The Veteran complained of tearing in the left eye due to a foreign body in the eye that was previously observed during the emergency room visit.  The Veteran reported decreased vision or diplopia and was referred to the eye clinic for further evaluation.

Subsequently, an October 1995 service treatment record shows the Veteran was observed to have swelling in the eye with yellowish discharge and was diagnosed with conjunctivitis in both eyes.  The Veteran was given eye drops and an ointment to treat the conjunctivitis.

The March 1996 service separation examination report reflects the Veteran's uncorrected distant vision was 20/20 in both eyes, and uncorrected near vision was 20/30 in the right eye and 20/50 in the left eye.  On the corresponding March 1996 Report of Medical History, the Veteran reported a prior history of astigmatism and wore corrective lenses for one year, but has not needed to wear any corrective lenses for the past year.

The Veteran underwent a VA examination in October 2010, the examination report for which shows the Veteran reported being diagnosed with astigmatism since 1994 with symptoms of distorted vision, glare, sensitivity to light and blurred vision that was treated with prescription eye glasses.  Upon examination of the Veteran, the VA examiner noted uncorrected distance vision was 20/25 in the right eye and uncorrected near vision was 20/25 in the right eye.  Examination of both eyes revealed no other abnormalities.  The October 2010 VA examiner diagnosed the Veteran with astigmatism in the right eye, without evidence of cataracts or retinopathy.  In May 2011, the VA examiner provided an addendum opinion to the October 2010 VA examination report, wherein the VA examiner opined that it is at least as likely as not that the Veteran's current astigmatism in the right eye is the result of military service as astigmatism was diagnosed during service; however, despite the VA examiner's positive nexus opinion for astigmatism in the right eye, service connection may not be allowed for refractive error of the eyes, including myopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection as discussed above.

Based on the foregoing evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a right eye disorder for VA disability compensation purposes.  The evidence shows that the Veteran has refractive errors and congenital defects of the eyes, which by regulatory definition are not disabilities.  38 C.F.R. §§ 3.303(c), 4.9.  Further, the evidence shows that the Veteran was diagnosed with slight myopia in May 1993, prior to the June 1994 and October 1995 service treatment records showing diagnoses for allergic conjunctivitis and conjunctivitis, respectively.  Moreover, the March 1996 service separation examination report does not demonstrate that the Veteran's uncorrected near vision had increased due to the conjunctivitis treated during service; importantly, the Veteran reported that he had not needed to wear the prescribed eye glasses for the past year.  Thus, the evidence demonstrates that the Veteran did not sustain a superimposed disease or injury to the eyes during service which created additional disability, and the Veteran's current refractive errors and congenital defects of the eyes are not subject to service connection.

The weight of the evidence demonstrates no current eye condition to warrant service connection.  See Brammer at 225 ("Congress specifically limits entitlement to service-connected disease or injury to cases where such  incidents have resulted in a disability").  For this reason, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a right eye disorder for VA disability compensation purposes, to include astigmatism in the right eye.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for lumbar spine sprain is granted.

Service connection for a right shoulder muscle strain is granted.

Service connection for a bilateral foot disorder is denied.

Service connection for a dental disorder is denied.

Service connection for astigmatism in the right eye is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


